Order, entered on April 17, 1962, granting plaintiff’s motion for summary judgment and granting plaintiff’s motion to dismiss the counterclaim, unanimously affirmed, and the judgment entered on said order on April 25, 1962, is likewise affirmed, with costs to the respondent. We do not reach the question as to whether the cases of Cohen v. Cohen (3 N Y 2d 813) and Danann Realty Corp. v. Harris (5 N Y 2d 317) are controlling. In our opinion the affidavits are insufficient to present a triable issue even on the question of the fraud alleged. Nor is there a triable issue raised with respect to the claim of coercion. In Hanrog Distr. Corp. v. Hanioti (10 Misc 2d 659, 660) Mr. Justice Shientas said that “A shadowy semblance of an issue is not enough to defeat the motion.” There is no more than that here. Concur — Rabin, J. P., Valente, McNally, Eager and Steuer, JJ.